DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Note
Claim 20 recites "Use of the chimeric antigen receptor of claim 1 in the preparation of antitumor drugs, anti-autoimmune disease drugs or anti-viral infectious disease drugs". The claimed recitation of a use in said claim, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See MPEP 2173.05(q). However, for purposes of advancing prosecution claim 20 will be treated as a method of using the chimeric antigen receptor to prepare a drug, which is inventive Group III in the restriction set forth below.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).


When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to a chimeric antigen receptor.

Group II, claim 16-19, drawn to a gene encoding a chimeric antigen receptor, a virus or effector cell expressing a chimeric antigen receptor.

Group III, claim 20, drawn to a method of preparing a drug comprising a chimeric antigen receptor.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The technical feature linking Groups I-III appears to be that they all relate to a chimeric antigen receptor (CAR) of claim 1, which encompasses a CAR having a signal peptide, two antigen-binding fragments linked by a linker peptide, an extracellular spacer, a transmembrane region, and an intracellular co-stimulatory signaling domain, and further wherein the first antigen-binding fragment binds CD269, and the second antigen-binding fragment binds CD38. The instant specification further teaches that CD269 is also known as BCMA, or B-Cell Maturation Antigen. The term "extracellular spacer" is not provided with a limiting definition by the instant specification, and therefore broadly encompasses any extracellular region that acts as a spacer between two other regions of the CAR. The earliest date to which the instant application claims priority is 10/8/18. 
However, Fan et al, WO 2017/025038, published 2/16/17, teaches a CAR encompassed by instant claim 1. Specifically, Fan teaches a CAR that comprises "an extracellular antigen binding domain" comprising two single-domain antibodies (sdAbs), each binding to a different antigen; a transmembrane domain; and an intracellular signaling domain (¶ 21). Fan further teaches that the CAR that the first sdAb is an anti-BCMA (CD269) antibody and the second sdAb is an anti-CD38 antibody (¶ 23).  Fan further teaches that the two sdAbs may be "fused to each other via a peptide linker" (¶ 26). Fan further teaches that the intracellular signaling domain may include a "co-stimulatory signaling domain" (¶ 29). Fan further teaches that the CAR may also comprise a "hinge domain" between the C-terminus of the extracellular antigen binding domain and the N-terminus of the transmembrane domain (¶ 30), which meets the "extracellular spacer" of claim 1. Fan further teaches that the CAR may also comprise "a signal peptide located at the N-terminus of the polypeptide" (¶ 31). Thus, Fan teaches a CAR having all of the components required by instant claim 1: a signal peptide, two antigen-binding fragments linked by a linker peptide, an extracellular spacer, a transmembrane region, and an intracellular co-stimulatory signaling domain, and further wherein the first antigen-binding fragment binds CD269, and the second antigen-binding fragment binds CD38. Therefore, the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT rule 13.2, as it does not define a contribution over the prior art.

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election(s) of species
An election of species is also required, as follows.
This application contains claims directed to more than one species of first antigen of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are as follows: CD19, CD20, CD22, CD33, CD269, CD138, CD79a, CD79b, CD23, ROR1, CD30, B cell surface antibody light chain, CD44, CD123, Lewis Y, CD7 and CD46.
Currently, the species are recited in the alternative in independent claim 1, and this group is encompassed by dependent claims 15-20.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each antigen is a protein with a different structure based on a different amino acid sequence. Lack of unity is shown because these species lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each antigen was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

Applicants are required, in reply to this action, to elect a single species of first antigen, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646